DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group 2, Claims 8-9 in the reply filed on 06/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration, claim 10 appears to also be drawn to Group 2. Claims 1-7, 12-15, and 17-18 are therefore withdrawn as being drawn to non-elected groups and Claims 8-10 are examined herein as being drawn to elected Group 2. 

Claim Objection 
Claim 10 is objected to because of the following informalities:  
Claim 10: please amend “The system of anyone of claim 8” to “The system of [[anyone of]] claim 8”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim 8, “At least one detector situated between said anode and said cathode configured to provide at least two readings” is being interpreted under 35 U.S.C. 112(f) . Prong 1: configured to (uses the generic placeholder), prong 2: provide at least two readings (functional language), prong 3: sufficient structure for performing the function not recited.  Therefore, claim 8 invokes 112(f). However, the corresponding structure for performing the functions is described in the specification (paragraphs 0054 and 0056 and Fig.2B) such as a PMT 256 and CCD camera.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “at least one detector”, and the claim also recites “at least two detectors” which is the narrower statement of the range/limitation. The claim 8 is  considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 9-10 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Santiago et al. (US Pat. Pub. 2016/0153934 A1). 

Regarding claim 8,  Santiago teaches a system (apparatus  230 shown in Fig.2B [para. 0054]) comprising: 
A first zone comprising a solution of high effective mobility leading electrolyte (LE) ions (designated mixture LE3 at the output (exit) port 214 in Fig.2A [para. 0053]; Figs. 1A and 1B show that the channel output port is filled with the LE mixed with one or more additives [para. 0046]; The leading electrolyte has a first effective mobility magnitude greater than an effective mobility magnitude of an analyte in the sample (claim 1));   
A second zone comprising a solution of low effective mobility trailing electrolyte (TE) ions (designated mixture LE1 at the input port 212 [para. 0053]; Figs. 1A and 1B also show that the channel input port is filled with TE solution; a trailing electrolyte having a second effective mobility magnitude less than the effective mobility magnitude of the analyte (claim 1)); 
An anode and a cathode (an anode connecting a high voltage (+HV) terminal 236 and a cathode connecting ground terminal 234 of a high voltage power supply 232 shown in Fig.2B [para. 0054]); and 
 At least one detector (PMT 256 [para. 0055]; CCD camera [para. 0056])  situated between said anode and said cathode or at least two detectors situated between said anode and said cathode. The limitation “configured to provide at least two readings” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Santiago teaches a PMT 256 and a CCD camera that are configured to perform the functional limitation above (to produce the temporally changing spatial profiles (spatiotemporal plots) , a CCD camera is used to image a length of the channel [para. 0056]; The measurements are made for a longer duration to measure conditions before and after the passage of the analyte. The viewing port is moved along the channel, either by motion of the microscope 240 or by motion of the glass chip 200 or some combination [para. 0064]. Fig.5A shows the results with more than two readings such as the readings marked as 512, 514, and 516). 
Note: For the purpose of examination, Examiner interprets broad recitation “at least one detector” in this instant claim.
Regarding claim 9, Santiago teaches the system of claim 8, wherein said detector or said detectors is a photodetector, a photomultiplier tube (PMT), a conductivity detector, a radioactive detector, a camera or any combination thereof (PMT 256 [para. 0055]; CCD camera [para. 0056]).
Regarding claim 10, Santiago teaches the system of claim 8, further comprising a thermometer, a heating means, counterflow means, or any combination thereof (the gel is polymerized in place using other cross-linkers, polymerization initiators and polymerizing energy (e.g., heat, visible light, among others) [para. 0071]. Thus, Santiago teaches the system further comprising a heating means). 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Posner et al. (WO 2015/160996 A1) teaches  devices and methods for performing isotachophoretic concentration of analytes using a porous matrix, for example, for use in diagnostic assays such as lateral flow assays.  The method includes providing a device comprising a porous matrix having a first fluid pathway having a first end and extending to a second end, a first electrode, and a second electrode; introducing to the first pathway a first fluid comprising a trailing electrolyte, a second fluid comprising a leading electrolyte and the analyte; and applying a voltage across the first electrode and the second electrode for a time sufficient to provide an ITP plug. Santiago et al. (US 2012/0061242 A1) teaches isotachophoresis having interacting anionic and cationic shock waves. Bercovici et al. (US 2015/0047982 A1) teaches a system for detection of genetic sequences using dna probes and isotachophoresis.  Bercovici et al. (WO 2015/181829 A1) teaches methods of isotachophoresis detection.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795